DETAILED ACTION
The response filed on 04/26/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 10, 12, 14, 15, 22 and 24 have been amended.
Claims 2, 13 and 25 have been cancelled.
No new claim(s) has/have added.
Claims 1, 3-12 and 14-24 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tim Gerlach (Reg. No. 57,548) on May 26, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 10, 12, 14, 22 and 24, and cancel Claims 11 and 23 as follows:
In claim 10, please replace the word “adapted” with the word ---configured--- in line 3.

11.	(Cancelled)

In claim 12, please replace the word “operable” with the word ---configured--- in line 3.

In claim 12, please replace the word “operable” with the word ---configured--- in line 5.

14.	(Currently Amended)	A method of operation of a base station in a wireless communication network to interact with a User Equipment, UE, to provide automatic neighbor relation, comprising:
•	providing, to the UE, reference signal configurations for a plurality of cells and a measurement report triggering criterion, wherein:
o	the reference signal configurations are configurations for reference signals to be used by the UE for Radio Resource Management, RRM, measurement reporting for the plurality of cells; and
o	the measurement report triggering criterion is related to detection, by the UE, of an unknown cell while performing measurements in accordance with the reference signal configurations for the plurality of cells, where the unknown cell is a cell other than the plurality of cells for which the UE has received the reference signal configurations; and
wherein the UE detected the unknown cell by:
performing synchronization signal measurement in accordance with the reference signal configurations, where a synchronization signal from a detected cell is detected while performing the synchronization signal measurement; and
identifying the detected cell as the unknown cell upon determining that: (a) the detected cell is not one of the plurality of cells for which the UE has received the reference signal configurations and (b) a measurement for the synchronization signal from the detected cell is greater than a certain threshold.

22.	(Currently Amended)	A base station in a wireless communication network for interacting with a User Equipment, UE, to provide automatic neighbor relation, the base station [[adapted]]configured to:
•	provide, to the UE, reference signal configurations for a plurality of cells and a measurement report triggering criterion, wherein:
o	the reference signal configurations are configurations for reference signals to be used by the UE for Radio Resource Management, RRM, measurement reporting for the plurality of cells; and
o	the measurement report triggering criterion is related to detection, by the UE, of an unknown cell while performing measurements in accordance with the reference signal configurations for the plurality of cells, where the unknown cell is a cell other than 
•	receive, from the UE in accordance with the triggering criterion, a report for the unknown cell detected by the UE while performing the measurements in accordance with the reference signal configurations wherein the UE detected the unknown cell by:
performing synchronization signal measurement in accordance with the reference signal configurations, where a synchronization signal from a detected cell is detected while performing the synchronization signal measurement; and
identifying the detected cell as the unknown cell upon determining that:
(a) the detected cell is not one of the plurality of cells for which the UE has received the reference signal configurations and 
(b) a measurement for the synchronization signal from the detected cell is greater than a certain threshold.

23.	(Cancelled)

24.	(Currently Amended)	A base station in a wireless communication network for interacting with a User Equipment, UE, to provide automatic neighbor relation, comprising:
•	an interface [[operable]]configured to transmit signals to and receive signals from the UE; and
•	a processor [[operable]]configured to cause the base station to:
o	provide, to the UE via the interface, reference signal configurations for a plurality of cells and a measurement report triggering criterion, wherein:
the reference signal configurations are configurations for reference signals to be used by the UE for Radio Resource Management, RRM, measurement reporting for the plurality of cells; and
the measurement report triggering criterion is related to detection, by the UE, of an unknown cell while performing measurements in accordance with the reference signal configurations for the plurality of cells, where the unknown cell is a cell other than the plurality of cells for which the UE has received the reference signal configurations; and
o	receive, from the UE via the interface in accordance with the triggering criterion, a report for the unknown cell detected by the UE while performing the measurements in accordance with the reference signal configurations wherein the UE detected the unknown cell by:
performing synchronization signal measurement in accordance with the reference signal configurations, where a synchronization signal from a detected cell is detected while performing the synchronization signal measurement; and
identifying the detected cell as the unknown cell upon determining that: 
(a) the detected cell is not one of the plurality of cells for which the UE has received the reference signal configurations and
(b) a measurement for the synchronization signal from the detected cell is greater than a certain threshold.



Response to Arguments
Applicant's Remarks (on page 11), filed 04/26/2021, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 1, 10-14 and 22-25 have been withdrawn in view of the amendments.
Applicant's Remarks (on page 11), filed 04/26/2021, regarding Claim Rejections - 35 U.S.C. 112(b) have been fully considered and claims 3 and 5 have been amended and claims 13 and 25 have been cancelled.  The rejection to claims 3, 5, 13 and 25 under 35 U.S.C. § 112(b) have been withdrawn in view of the claims amendments and claims cancellation.
Applicant’s arguments, see Remarks (on page 12-13), filed 04/26/2021, with respect to claims 1, 11, 12, 14, 22 and 24 have been fully considered and are persuasive because Independent Claims 14, 22 and 24 are further amended with Examiner’s Amendments as reflected set forth in above.  The 35 U.S.C. § 103 rejections of claims 1-25 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, 12, 14-22 and 24 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, 12, 14, 22 and 24 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendments as reflected set forth in above.
Claims 3-9 and 15-21 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462